Citation Nr: 0711245	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  00-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Seattle, Washington Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2005, the veteran presented testimony at a hearing 
conducted by the undersigned sitting at the RO.  Similar 
testimony was provided by the veteran at a personal hearing 
at the RO in July 2003. Transcripts of both proceedings are 
contained within the veteran's claims folder.

The claim was remanded in December 2005 for additional 
development and has now been returned for adjudication.


FINDING OF FACT

The veteran does not have PTSD attributable to an 
independently verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005 and January 
2006 correspondence, amongst other documents considered by 
the Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a September 2006 supplemental 
statements of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.


Background

The service medical records reveal no complaints or findings 
pertaining to PTSD.  The veteran's preinduction examination 
as well as her separation examinations was normal.  The 
veteran was married during service in July 1975.  The medical 
history notes she gave birth to a daughter in December 1975.  
In May 1976 she underwent an abortion.  

A review of the service personnel records reveal that the 
veteran initially was assigned as a flight line mechanic.  
She subsequently was transferred to a clerical position.   
The appellant's performance report dated July 1976 revealed 
that she was experiencing difficulty adjusting to her new 
position.  Her supervisor found her performance to be 
substandard.  The appellant filed a rebuttal in September 
1976. Subsequently it appears that her work performance 
improved somewhat. 

The file contains a July 1998 vocational rehabilitation 
psychological evaluation, in which the veteran reported 
growing up in an emotionally rigid family.  She denied a 
history of sexual abuse during her childhood.  She felt 
abused in service and at one time filed a sexual harassment 
suit which she reportedly won.  She indicated that women in 
service at that time were treated quite poorly and as a group 
suffered from various psychological difficulties.  She 
reported that she was never hospitalized for psychiatric 
reasons or took psychotropic medications.  In 1980 she was 
seen by a mental health counselor after exhibiting explosive 
rage and kicking and hitting her daughter.  She also took 
dishes outside and smashed them on the sidewalk. She 
reportedly learned to control her rage; but began treatment 
six months ago for PTSD through the VA.  She noted that while 
she had forgiven her father for his abusive behavior; she 
remained quite angry with the abuse she received in the Air 
Force.  

On examination, the veteran was quite polite.  Mild anxiety 
was noted and underneath there seemed to be a degree of 
hostility.  A general anxiety disorder was diagnosed.  

In response to a November 1999 request for stressor 
information the veteran submitted a long list of alleged 
stressors.  She now reported being molested at age 6-7 by two 
older cousins for about a year.  In addition she now reported 
being sexually molested by her father from age 10 to 17.  
During these periods she reportedly created secondary 
personalities to handle this abuse which "protected her" 
during those times and later on during her other stressful 
events.  Her in-service stressors included:

1.  In March 1974, while hospitalized for 
a blood clot, she was fondled by an 
orderly while in bed.  This abuse 
allegedly occurred on several occasions 
but she did not report it.

2.  Between September and November 1974, 
a group of airmen were planning to go 
fishing.  She went along on a military 
aircraft, but discovered that only she 
and the first sergeant were onboard.  
They flew to Florida where they went 
fishing.  Apparently she had no money for 
a separate room, and stayed with the 
first sergeant who demanded sex and 
forced her to give him oral sex. 
Reportedly, the whole incident was 
blocked from her memory for many years 
and she created another personality to 
handle this assault.  She could not 
remember the sergeant's name.  
Subsequently she became promiscuous for a 
month or two. This was another 
personality she purportedly created that 
reportedly had no sexual boundaries.  She 
could not remember most of that time 
period.

3.  During this period she allegedly 
suffered gender discrimination.  All of 
the women she worked with on the flight 
line either quit or were fired. 

4.  Eventually she was transferred to the 
174th Police Squadron and cross trained 
as a clerk typist. Her supervisor 
reportedly treated her poorly and she 
constantly had to retype letters all day.  
She was reportedly not properly trained 
and her supervisor became angry when her 
performance was poor.  She alleges that 
her telephone was monitored, and a lower 
ranking airman was placed in charge of 
her.  She argued that this was a very 
stressful and unfair.  

5.  Her supervisor was purportedly drunk 
all the time and did not care what went 
on in the office.  She was accused of 
having sex with a Sergeant B. who 
allegedly was harassed as well.  They 
reportedly filed a joint equal 
opportunity complaint which was 
purportedly found to be true.  The first 
sergeant was allegedly forced to retire 
due to a poor evaluation and her 
supervisor was allegedly forced to retire 
for forging base passes for civilians.

The appellant states that after leaving service she burned 
all of her uniforms and forgot about most of the 
aforementioned events until she began counseling in 1998.  
Where she, "found that I had many stressful times when I 
could not remember what happened and other personalities took 
over to cope with events." 

A November 1999 letter signed by Jack Dutro, Ph.D., and 
Robert C. Kellar, M.A., two private medical providers, 
indicated that the veteran meet the criteria for PTSD and a 
dissociative identity disorder secondary to PTSD. They 
attributed the diagnosed disorders to the veteran's exposure 
to sexual molestation as a child which was exacerbated by 
sexual assaults, sexual harassment, and gender discrimination 
while serving in the Air Force. An additional August 2003 
letter was received from Mr. Kellar, which essentially 
repeated the earlier November 1999 letter, except that it 
found the diagnosis of dysthymic disorder. 

A September 2000 letter signed by her brother who is a 
licensed specialist in school psychology.  He noted that his 
sister had made complaints to him about the treatment she 
received from various members of the military in 1975-76.  He 
also noted that he helped her file an equal opportunity 
complaint at that time. He noted that she had difficulty 
remembering details of that period of time.  He opined that 
she showed clear signs of PTSD as defined by DSM-IV.  He 
noted that, "it is my professional opinion that she should 
be given psychiatric treatment for these symptoms and should 
be appropriately compensated by the Veterans 
Administration."

An April 2001 letter from Elie Halpern, the veteran's 
attorney focused primarily on the alleged equal opportunity 
complaint filed against her supervisor in 1975-76.  She noted 
that there were several incidents which gave rise to the 
veteran's PTSD including an assault in March 1974 by an 
orderly; and, a sexual assault in September 1994 by her first 
sergeant.  However, her major stressor was the sexual 
harassment suffered at the hand of her supervisor.  

A letter dated in June 2002 from the service department noted 
that by regulation all records relating to the veteran's 
complaints during service would have been destroyed several 
years ago. 

A March 2003 letter from the veteran's husband reported that 
during service she was treated for depression at the Fort 
Carson Army Hospital under his dependent medical plan.  She 
did not want the Air Force to know she was treated for 
depression.  The RO reviewed the veteran's husband's claims 
file but found no records pertaining to his wife in his file.

A January 2005 psychiatric evaluation from Madigan Army 
Hospital noted that the veteran reported a "happy, noisy, 
educational" childhood.  She noted a history of being 
sexually assaulted during service in 1974.  She also reported 
suffering significant problems with depression and 
gastrointestinal problems in 1976.  The examiner noted that 
historical information was provided by the veteran as there 
were no medical records available.  The diagnoses were Axis 
I-PTSD, and major depressive disorder, recurrent.

Statements from the veteran's husband, mother, and brother 
are of record. Also of record are in-service performance 
appraisals which include one report authored by her 
supervisor who negatively rated the appellant's in-service 
performance. Notably, this evaluation was reviewed by a 
senior rater who reversed the rating and gave the appellant a 
good performance appraisal.

The Board notes that the claims file contains extensive post 
service Army Hospital and VA Medical Center physical and 
psychiatric clinical treatment records.  The Board notes the 
veteran's was treated as a military dependent under her 
husband's medical coverage.  These contain psychiatric 
treatment records from 1998 to the present time clearly 
containing diagnoses from private and VA clinical 
psychologists and psychiatrists who found that the medical 
evidence supported a diagnosis of PTSD which was 
etiologically related to service based harassment.   The 
Board notes that these records also reveal several references 
pertaining to her extensive sexual molestations as a child by 
her cousins and father.  In addition the Board notes 
substantial psychiatric treatment records are contained in 
the claims file.  While very similar in content to the 
veteran's own treatment records, a careful observation 
reveals that many of these records pertain to care provided 
the veteran's disabled daughters.    
 
Finally, the veteran was seen for a VA examination in August 
2006.  She reported a history consistent with that noted 
above.  Following a mental status examination and review of 
the claims file the examiner diagnosed chronic severe PTSD, 
believed to be related to inservice traumatic events. 

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection. 38 C.F.R. § 
3.303(b).

A grant of service connection for PTSD requires (i) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii) medical evidence establishing a link between 
current symptoms and an in- service stressor, and (iii) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

Where it is determined that the veteran did not engage in 
combat with the enemy, or that she did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors. 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), (f); 
West v. Brown, 7 Vet. App. 70, 76 (1994).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Initially, the Board will look to see if the record contains 
proof that the claimed in-service stressors actually 
occurred. 38 C.F.R. § 3.304(f). The occurrence of the claimed 
stressor(s) must be supported by credible evidence. Id. As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy. See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).

In this regard, personnel records show that the veteran did 
not serve during a period of war.  She served as a flight 
line mechanic and as a clerk typist in the Continental United 
States.  Therefore, the claimant is not a "combat veteran," 
and her lay statements regarding her claimed stressors cannot 
alone be accepted as conclusive evidence as to the actual 
existence of her claimed stressors.

As to her allegations that she reported an alleged sexual 
harassment incident involving her and a sergeant during 
service, VA received a reply from the Service Department 
Freedom of Information Officer noting that records that old 
would have routinely been destroyed by regulation.  It is 
notable, however, that the veteran's service and personnel 
records do not provide any evidence which corroborates any 
claimed stressor.

The Board recognizes that the veteran's own statements need 
not be strictly corroborated. See Suozzi v. Brown, 10 Vet. 
App. 307 (1997) (corroboration of every detail is not 
required to satisfy the § 3.304(f) requirement that there be 
credible supporting evidence that the claimed stressors 
actually occurred). Nevertheless, despite exhaustive efforts 
by VA to confirm at least one of the veteran's alleged 
stressor absolutely no credible evidence has been uncovered 
which corroborates a single claimed stressor. Although 
private and VA clinicians and physicians have accepted the 
veteran's description of her in-service experiences as 
credible for diagnosing PTSD, the Board may not grant service 
connection for PTSD without independently verifiable 
supporting evidence of the occurrence of the claimed 
stressors. 

Further, despite exhaustive efforts by VA to confirm the 
veteran's allegations, no evidence has been uncovered which 
independently verifies any of her assertions regarding an in-
service stressor.  In a case where the veteran did not serve 
in combat, the Board may not grant service connection for 
PTSD without independently verifiable evidence of the in-
service occurrence of the claimed stressors.  Given the lack 
of supporting evidence required by the law, the preponderance 
of the evidence is against the veteran's claim of service 
connection. Thus, entitlement to service connection for PTSD 
is denied.
 
In reaching this decision the Board carefully considered the 
statement offered by the appellant's brother.  We find of 
greater probative value, however, the complete absence of any 
independent documentation that was created at the time of the 
alleged inservice stressor.  There is no evidence 
corroborating any account that the appellant reported the 
alleged sexual assaults or harassment to supervisors.  We 
also find it very notable that despite the appellant's claim 
of being sexually molested and abused as a child her brother 
offered no commentary on the impact of this history on the 
veteran's psyche.  Hence, the brother's statement is of 
insufficient probative value to place the record in 
equipoise.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


